KAREN LeCRAFT HENDERSON, Circuit Judge,
dissenting:
Section 24-301 of the District of Columbia Code (section 301) requires that someone like *657appellant John W. Hinckley, Jr., who has been acquitted of a crime “solely on the ground that he was insane at the time of its commission, ... shall be committed to a hospital for the mentally ill until such time as he is eligible for release.” § 301(d)(1). Subsection (e) specifies the circumstances under which a person so committed is entitled to “release from the hospital,” either conditionally or unconditionally. A “conditional release” is authorized only on the hospital superintendent’s certification that the patient “is in a condition to be conditionally released under supervision.” § 301(e) (emphasis added). The certification must be filed with the court and served on the United States Attorney fifteen days before the proposed release. The court must then find “that the condition of such person warrants his conditional release” and issue an order directing “release under such conditions as the court shall see fit.” § 301(e).1 The district court held that the off-premises trip proposed for Hinck-ley — a six-hour visit with his parents and a friend at a private house accompanied by staff from St. Elizabeths Hospital (St. Eliza-beths or Hospital) — is a conditional release “sufficient to trigger the safeguards of judicial review pursuant to 24 D.C.Code § 301(e).” United States v. Hinckley, 984 F.Supp. 35, 36 (D.D.C.1997). Because the plain meaning of section 301 supports the district court’s conclusion, I dissent from the majority’s contrary holding.
The proposed visit with Hinckley’s parents is plainly a “release from the hospital.” The word “release” has various definitions, see XIII Oxford English Dictionary 558-59 (2d ed.1989), but one of its primary contemporary meanings, and one plainly applicable to confinement in a mental hospital, is “[t]o set or make free, to liberate, deliver of (now rare) or from pain, bondage obligation, etc,” id. at 558 (definition 6.a) (italic original). It cannot be disputed that if Hinckley is allowed the proposed visit he will be freed, liberated and delivered — and therefore “released”— from the Hospital, albeit with the stipulations that he return to the Hospital the same day and that he be accompanied by Hospital staff during the visit. These stipulations do not render the proposed trip any less a “release” — they merely make the release “conditional” and therefore subject to section 301(e)’s conditional release regime set out above.
It is well established that a conditional release need not be permanent or indefinite. In Hough v. United States, 271 F.2d 458 (D.C.Cir.1959), the court specifically “read ‘conditional release’ as used in the present statute to include [a] kind of temporary freedom,” notwithstanding that “the statute does not speak of temporary leaves from the hospital.” 271 F.2d at 462. Further, the statute on its face provides that conditional release be, as here, “under supervision.” The statute neither defines “supervision” nor distinguishes between supervision by Hospital staff and by someone else and I see no reason to import such a distinction. Because the statute “is silent as to the conditions of confinement or treatment” and “provides no specific test whereby one can determine whether rehabilitative therapy, which is clearly the province of the hospital alone, amounts to conditional release, which is the province of the court as well,” “we must interpret the general language used in light of the legislative purpose.” Id. The general policy underlying section 301 is “to provide treatment and cure for the individual in a manner which affords reasonable assurance for the public safety,” id. at 461, and the specific purpose of subsection (e) is to “to assure that members of appellant’s exceptionally dangerous class are ‘kept under hospital restraint until the District Court, in the exercise of a discretion, reviewable in this Court, approves a relaxation of that restraint,’ ” United States v. Ecker, 543 F.2d 178, 186 (D.C.Cir.1976) (quoting Hough, 271 F.2d at 462). This purpose is well served by requiring court approval of attended as well as unattended trips by a member of the “exceptionally dangerous class,” based on the required determination “that the individual has recovered sufficiently so that under the proposed conditions — or under conditions which the statute empowers the court to impose ‘as (it) shall see fit,’' — ‘such person *658will not in the reasonable future be dangerous to himself or others.’ ” Hough, 271 F.2d at 461 (quoting § 301).2 The statute should therefore be interpreted to apply here to Hinckley’s proposed attended visit with his parents.
Apart from the statutory language and purpose, this court’s description of a section 301(e) “release” as a “relaxation” of “hospital restraint,” Ecker, 543 F.2d at 186; Hough, 271 F.2d at 462, also manifests that the term encompasses attended trips outside the hospital grounds. The “restraint” being relaxed is that a person has been “committed to,” that is, “confined in” “a hospital for the mentally ill.” § 301(d)(1), (e). Any departure by a patient from the Hospital premises-and consequent public exposure-is a “relaxation,” — i.e., a “[pjartial (or complete) remission,” XIII Oxford English Dictionary 554 (2d ed.1989) (definition l.a) — of the restraint. Each such departure therefore requires court approval under section 301(e).
My reading of section 301(e)’s plain language to require approval of any departure from the Hospital grounds comports with the court’s previous construction of the same provision in United States v. Ecker, 543 F.2d 178, 187 (D.C.Cir.1976). In Ecker, the court rejected the patient’s contention that judicial review of the Hospital’s conditional release decision should be under the same deferential standard “suggested” in Tribby v. Cameron, 379 F.2d 104 (D.C.Cir.1967), for reviewing the adequacy of a patient’s in-hospital treatment.3 The Ecker court expressly based its rejection of the Tribby standard on the distinction between decisions that affect whether a patient is to leave the hospital premises and those that do not:
The narrow standard of review described in Tribby only applies when public safety is not a factor; it has no applicability in release proceedings (conditional or unconditional) under section 301(e). To anticipate a bit what may be distilled from our decisions in this field, which we discuss below, the agency analogy is only pertinent within the hospital grounds. In that area we and the district court may give a degree of deference to the hospital’s judgment equivalent to the deference we accord agency action; when, and if, the patient is to cross the hospital boundary, then other factors affecting the public come into play, and both the statute and our decisions impose a different role and far heavier responsibilities on the courts.
543 F.2d at 183 (footnote omitted; emphasis added).4 The Ecker court then held that the Hospital’s decision to seek conditional release-which permits a patient to “ci’oss the hospital boundary” — is subject to de novo judicial review. See 543 F.2d at 183-88. Likewise here the Hospital sought to allow Hinckley to “cross the hospital boundary,” thereby implicating public safety, and the same inquiry and standard apply.
My interpretation of the statute is also consistent with the court’s discussion in Hough of what constitutes a “conditional release,” as is manifest from the discussion above, see supra pp. 657-58, and with the Hough court’s specific holding as well. In resolving one of the two appeals before it, the *659Hough court read the term “ ‘conditional release’ as used in the present statute to include the kind of temporary freedom which has been given [Hough],” namely for her “ ‘to leave Saint Elizabeths Hospital to go to the city of Washington, D.C., unaccompanied in an effort to obtain employment.’ ” 271 F.2d at 459 (quoting the Hospital Superintendent’s recommendation). There is nothing in the Hough decision that would exclude from the ambit of “conditional release” the kind of temporary (albeit less extensive) freedom the Hospital seeks for Hinckley.
For the preceding reasons I would affirm the district court’s holding that the Hospital’s proposal to release Hinckley from its confines is a “conditional release” subject to judicial review under the plain meaning of section 301(e) — without resort to inapplicable legislative history5 or the irrelevant past practice of St. Elizabeths.6 Of course, “calling it a conditional release does not prevent it. It simply requires the hospital authorities, when they decide that a patient has reached the stage where such freedom is necessary and proper, to certify that fact to the District Court and obtain an appropriate order, reviewable by this Court.” Hough, 271 F.2d at 462. The district court then must “fulfill its statutory role by deciding whether or not the evidence supports the hospital’s determination that in all reasonable likelihood the patient’s temporary absence from the hospital under specified conditions will not endanger others.” Id. The court below did just that and concluded: “With the record as it is, the Court cannot find by a preponderance of the evidence that Mr. Hinckley will not be a danger to himself or others should he be permitted to cross the boundary of St. Elizabeths Hospital under the proposal before the Court, even in the company of Hospital staff.” 984 F.Supp. at 37. The court’s finding was not clearly erroneous and should therefore be affirmed. See Ecker, 543 F.2d at 188 (“At our level the standard of review is well settled: The trial court’s ‘(Qindings of fact shall not be set aside unless clearly erroneous.’”) (quoting Fed.R.Civ.P. 52(a)).
The district court based its finding here on the record that “was established in June of 1997,” 984 F.Supp. at 37, when the court had issued an order and memorandum opinion denying Hinckley conditional release for monthly 12-hour unsupervised visits with his parents. United States v. Hinckley, 967 F.Supp. 557 (D.D.C.1997) (Hinckley I). The district court found in Hinckley I that Hinck-ley
*660(1) was then diagnosed with “psychotic disorder not otherwise specified, in remission; major depression, in remission; and, narcissistic personality disorder,” diagnoses on which each side’s experts substantially agreed;
(2) “has a history of deception and a record of screening information he is otherwise obligated to provide to treating and examining clinicians,” based both on Hinckley’s stipulation to having deceived and manipulated those treating him from the time of his commitment in 1982 through the end of the decade7 and on his more recent concealment from them of his stalking of Commander Jeanette Wick, the Hospital’s Chief Pharmacist, and of his plan for a possible television interview;8
(3) “[a]s recently as March 1995-March 1996” “engaged in conduct with the Chief Pharmacist at the Hospital, Jeanette Wick, that has disturbing parallels to the conduct leading up to the shooting of President Reagan including the stalking of President Carter and Jodie Foster”;9
(4) had “made progress,” as psychological testing results showed, but “continues to be ‘very defensive and represses a lot of his feelings.’ ”
967 F.Supp. at 561-62 (record citations omitted). Based on its factual findings and on the opinion of the government’s expert witness, Dr. Raymond F. Patterson, the district court concluded that Hinckley's history of deception made the accuracy of favorable diagnoses suspect and raised the likelihood of an unpredictable “relapse,” like the one in the “Wick Incident,” posing a potential danger during the proposed off-premises visits with his parents. Id. at 562-63. Accordingly, the court concluded that Hinckley “failed to meet his burden that he will not be a danger to himself or others should he be permitted monthly twelve-hour unescorted visits with his parents off Hospital grounds” and that “[t]he severity of [his] criminal conduct, and his conduct at the Hospital since his admission in 1982, as well as his current behavior, all militate against the conditional release he seeks.” Id. at 563. The evidence the district court cited not only supported but compelled its assessment of the danger Hinckley posed. Any other conclusion would have invited reversal for clear error.
Here the district court similarly concluded that the record as of June 1997, when Hinck-ley I issued, “showed that John Hinckley, Jr. is a dangerous individual with a history of deception” and that “Hinckley’s criminal conduct and his conduct at the Hospital since his admission in 1982 militate against conditional release.” 984 F.Supp. at 37. Most significantly, the coui’t noted that “none of the parties here dispute that Mr. Hinckley’s condition remains unchanged since June of 1997” (“[e]xcept for ‘mild disappointment’ at the news that his request for conditional release was denied”). Id. at 37 & n. 3 (emphasis added; record citation omitted). On appeal from Hinckley I, in which the appellant did not challenge the substance of the court’s findings and conclusions,10 we found *661the district court’s review of the record without fault, see Hinckley v. United States, 140 F.3d 277 (D.C.Cir.1998), and I can only conclude, given Hinckley’s history of deception, intimidation and violence and the uncertainty of his current mental state, that there was no clear error in the district court’s conclusion here that it could not make the necessary “affirmative finding that it is at least more probable than not that he will not be violently dangerous in the future.” Ecker, 543 F.2d at 188. The proposal here differs from Hinckley I in only two respects: the off-premises visit is limited to six (rather than twelve) hours and Hinckley must be attended by a Hospital staff technician and, en route, by a driver. The district court “considered the details of this plan carefully, but c[ould] not agree that even these safeguards are enough given the existing record in this case.” 984 F.Supp. at 37. This fact-based conclusion is supported by the same evidence the court cited in Hinckley I.
Finally, I point out that even were the majority correct (which it is not) in holding that the proposed trip is not a section 301 “conditional release” requiring judicial approval, the proper disposition would be to remand to the district court for a determination under the Tribby standard (proposed below by Hinckley, 984 F.Supp. at 36) whether the Hospital, in concluding that Hinckley can leave the Hospital grounds without risk to the public, “has made a permissible and reasonable decision in view of the relevant information and within a broad range of discretion.” 379 F.2d at 105.11 Given Hinckley’s long, undisputed history of mental illness, deception12 and violence, I believe the district court can unquestionably conclude that the Hospital has not satisfied this standard.

. An unconditional "release” is authorized when the Hospital superintendent certifies and the court subsequently finds that a patient "has recovered his sanity” and "will not in the reasonable future be dangerous to himself or others." § 301(e).


. It makes no difference that an attended release may be therapeutic or a necessary precursor to broader liberty, as the majority seems to suggest, Majority Op. at 656. This is clear from Hough. See 271 F.2d at 462 ("We readily grant that periodic freedom may be valuable therapy.... We do not, of course, lose sight of the hospital’s view that such temporary freedom is often an essential part of the therapeutic process....").


. The Tribby court stated:
We do not suggest that the court should or can decide what particular treatment this patient requires. The court’s function here resembles ours when we review agency action. We do not decide whether the agency has made the best decision, but only make sure that it has made a permissible and reasonable decision in view of the relevant information and within a broad range of discretion.
379 F.2d at 105.


.The Ecker court noted that in Covington v. Harris, 419 F.2d 617 (D.C.Cir.1969) (en banc), "this court faced another situation where a district court was asked to review a medical judgment affecting only the internal administration of Saint Elizabeths Hospital” when a patient "through a writ of habeas corpus sought transfer to a less restrictive ward of the hospital.” 543 F.2d at 183 n. 11. The Ecker court explained that "[s]ince public safety is not a significant consideration where a patient seeks transfer to another ward within the hospital, the [Covington] court applied the standard of limited review announced in Tribby." Id. (citing Covington, 419 F.2d at 621) (emphasis added).


. The snippet of history the majority quotes for the proposition that the Congress intended public safety to be safeguarded only upon an inmate’s "reentry into society” is addressed not to conditional release but to unconditional release which requires a finding that the patient "has recovered his sanity,” § 2434-301(e). Compare Majority Op. at 655 (quoting 1995 House Report, at 13: “It is the opinion of the Committee [ ] that once a person has been excused from his criminal act or acts by reason of insanity he not thereafter be released into society until it is reasonably certain that the person has recovered his sanity and is no longer dangerous to himself or others.”) (emphasis added) with Ecker, 543 F.2d at 184 n. 14 ("The legislative distinction between conditional and unconditional releases ... is that only unconditional releases require a showing that the patient has recovered his sanity.”). Nevertheless, the visit proposed for Hinckley does involve a reentry into society, however brief or encumbered.


. I do not see any relevance in St. Elizabeths’s past practice, which the majority discusses at some length. See Majority Op. at 655-56. We cannot possibly owe deference to the Hospital in determining the reach of " 'the statute's grant of judicial power to protect the public safety.’ " Ecker, 543 F.2d at 184 (quoting Hough 271 F.2d at 461). That the Hospital has long and often permitted attended off-premises trips through " 'B-City' passes” shows only that the Hospital did not think to notify the court and the United States Attorney, pursuant to section 301(e), of impending releases. I find it telling in any event that the Hospital made no attempt to defend its longstanding practice or to protect its interests in any way in this appeal until we sua sponte requested it to submit an amicus curiae brief. See United States v. Hinckley, No. 97-3183 (filed Oct. 27, 1998) (ordering "that the District of Columbia, as operator of St. Elizabeths Hospital, is directed to file an amicus curiae brief” to include "an explanation of the frequency and type of off-ground visits that the hospital has been allowing without resort to the procedure set forth in § 301”). In fact, it does not appear that the Hospital ever expressed any dissatisfaction with, much less objection to, the 1987 agreement between Hinckley and the United States Attorney requiring notice and court approval of any departure by Hinckley from the Hospital grounds. If requiring judicial approval of attended off-premises patient trips will in fact impose the "significant burden” the Hospital predicts, see Amicus Curiae Brief at 3, the Hospital would have moved much sooner to protect its interests.


. The court found particularly "disturbing" the following journal entry Hinckley made in 1987 when he had already been in treatment at St. Elizabeths for five years and had, as now, "convinced his treatment clinicians that he had recovered sufficiently for conditional release”:
I dare say that not one psychiatrist who has analyzed me knows any more about me than the average person on the street who has read about me in the newspapers. Psychiatry is a guessing game and I do my best to keep the fools guessing about me. They will never know the true John Hinckley. Only I fully understand myself.
967 F.Supp. at 562 (record citation omitted).


. According to the court Wick testified that sometime in 1995 Hinckley "asked her advice on whether she thought he should be interviewed by Barbara Walters.” 967 F.Supp. at 559 (record citation omitted).


. The court found specifically:
These parallels include continued pursuit of a personal relationship with Cmdr. Wick even after it became clear that she was not interested, making unannounced visits to her office when told not to do so by her, making numerous telephone calls and, on some occasions, identifying himself only when Cmdr. Wick answered the phone, gathering information about her after-hours personal schedule, recording love songs for her and using the pet name of her daughter in one of the songs, and staring at her in a menacing fashion more than eight months after he was told to avoid her by Hospital Staff.
967 F.Supp. at 562.


. His failure to challenge the court’s determinations in the previous appeal may preclude his doing so now. See Laffey v. Northwest Airlines, Inc., 740 F.2d 1071, 1076 (D.C.Cir.1984) (refus*661ing to revisit issues decided in earlier appeals, "holdpng] that 'the strong policy of repose,’ precludes consideration of ... earlier rehearsed arguments and more recent afterthoughts”) (quoting Laffey v. Northwest Airlines, Inc., 642 F.2d 578, 585 (D.C.Cir.1980)).


. I remain at a loss to understand how we can leave the public safety decision to the Hospital, which the Tribby standard does, when the Congress so unequivocally assigned it to the court.


. If Hinckley could successfully (and significantly) deceive his treatment team, as was established in Hinckley I, those individuals' formulation of any decision based on Hinckley's behavior or reactions must be viewed with caution.